Exhibit 10.115

 

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Equinix, Inc. (the
“Company”) on the following terms:

 

Name of Recipient:

 

Total Number of Shares Granted:

 

Fair Market Value per Share:

 

Total Fair Market Value of Award:

 

Date of Grant:

 

Vesting Commencement Date:

 

Vesting Schedule:                                The first 12.5% of the shares
subject to this award shall vest on the later of (A) the date after you complete
six months of continuous “Service” (as defined in the Restricted Stock
Agreement) from the Vesting Commencement Date and (B) the first trading day on
which the Common Stock closes at or above the price appreciation target for the
first vesting installment as set forth on Schedule A. Thereafter, an additional
12.5% of the shares subject to this award shall vest on the later of (A) your
completion of each six months of continuous Service thereafter and (B) the first
trading day on which the Common Stock closes at or above the price appreciation
target for the applicable vesting installment as set forth on Schedule A.

 

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Equinix, Inc. 2000 Equity Incentive Plan (the
“Plan”) and the Restricted Stock Agreement, which is attached to and made a part
of this document.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email. By your
signature below, you agree to pay any withholding taxes due on vesting or
transfer of the shares.

 

Recipient:       Equinix, Inc.         By:             Title:    



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment for Shares    No payment is required for the shares that you are
receiving, except for satisfying any withholding taxes that may be due as a
result of the grant of this award or the vesting or transfer of the shares.
Transfer    On the terms and conditions set forth in the Notice of Restricted
Stock Award and this Agreement, the Company agrees to transfer to you the number
of Shares set forth in the Notice of Restricted Stock Award. Vesting    The
shares will vest in installments, as shown in the Notice of Restricted Stock
Award. No additional shares will vest after your service as an employee,
consultant or outside director of the Company or a parent or subsidiary of the
Company (“Service”) has terminated for any reason. Change in Control    In the
event of a Change in Control, then the vesting of the shares will automatically
accelerate as if you had completed an additional 12 months of Service and the
price appreciation targets set forth on Schedule A during that 12 month period
shall not be applicable. In addition, in the event of a Change in Control, then
the vesting of the shares will not otherwise automatically accelerate unless
this award is, in connection with the Change in Control, not to be assumed by
the successor corporation (or its parent) or to be replaced with a comparable
award for shares of the capital stock of the successor corporation (or its
parent). The determination of award comparability will be made by the Company’s
Board of Directors, and its determination will be final, binding and conclusive.
Change in Control is defined in the Company’s 2000 Equity Incentive Plan.
Involuntary Termination    If the award is assumed by the successor corporation
(or its parent) and you experience an Involuntary Termination within eighteen
months following a Change in Control, the vesting of the shares will
automatically accelerate so that this award will, immediately before the
effective date of the Involuntary Termination, become fully vested for all of
the shares of Common Stock subject to this award.      An Involuntary
Termination means the termination of your Service by reason of: your involuntary
dismissal or discharge by the Company for reasons other than Misconduct (as
defined below), or (b) your voluntary resignation following (1) a change in your
position with the Company which materially reduces your level of responsibility,
(2) a reduction in your level of compensation (including base salary, fringe
benefits and participation in bonus or incentive programs) or (3) a relocation
of your place of employment by more than fifty (50) miles, provided and only if
such change, reduction or relocation is effected by the Company without your
consent.



--------------------------------------------------------------------------------

     Misconduct means fraud, embezzlement, dishonesty or any unauthorized use or
disclosure of confidential information or trade secrets of the Company or any
parent or subsidiary or any other intentional misconduct adversely affecting the
business or affairs of the Company or a parent or subsidiary of the Company.
Shares Restricted    Unvested shares will be considered “Restricted Shares.” You
may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without the written consent of the Company, except as provided in the next
sentence. You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Shares must agree in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. Forfeiture    If your Service terminates for
any reason, then your shares will be forfeited to the extent that they have not
vested before the termination date and do not vest as a result of the
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.
The Company determines when your Service terminates for this purpose. Leaves of
Absence and Part-Time Work    For purposes of this award, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by applicable law, the Company’s
leave of absence policy or the terms of your leave. But your Service terminates
when the approved leave ends, unless you immediately return to active work.     
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule. Stock Certificates    The Company will
hold your Restricted Shares for you. After shares have vested, a stock
certificate for those shares will be released to a broker for your account. The
Company will select the broker at its discretion.

 

2



--------------------------------------------------------------------------------

Voting Rights    You may vote your shares even before they vest. Withholding
Taxes    No stock certificates will be released to you unless you have made
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of this award or the vesting of the shares. With the Company’s
consent, these arrangements may include (a) withholding shares of Company stock
that otherwise would be issued to you when they vest, (b) surrendering shares
that you previously acquired, or (c) deducting the withholding taxes from any
cash compensation payable to you. The fair market value of the shares you
surrender, determined as of the date taxes otherwise would have been withheld in
cash, will be applied as a credit against the withholding taxes. Restrictions on
Resale    By signing this Agreement, you agree not to sell any shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. No Retention Rights    Your award or this
Agreement does not give you the right to be employed or retained by the Company
or a subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company capital stock, the number of shares that remain subject to
forfeiture will be adjusted accordingly. Applicable Law    This Agreement will
be interpreted and enforced under the laws of the State of Delaware (without
regard to their choice-of-law provisions). The Plan and Other Agreements    The
text of the Plan is incorporated in this Agreement by reference. This Agreement
and the Plan constitute the entire understanding between you and the Company
regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3



--------------------------------------------------------------------------------

Schedule A

 

Vesting Triggers Tied to Stock Price Appreciation

 

Vesting Installment


--------------------------------------------------------------------------------

  Time Based Vesting Date


--------------------------------------------------------------------------------

  Stock Price Appreciation
Target


--------------------------------------------------------------------------------

                             

 

In order to vest at each six (6) month interval, the Common Stock must have
closed on at least one (1) trading day, at or above the corresponding price
appreciation target indicated for the applicable vesting installment. If the
price is achieved at a later date, then the Shares vest on that date. Vesting
may be cumulative as tied to closing stock price appreciation.

 

4